 In theMatter Of WHITE-RODOERS ELECTRICCOMPANYandBUILDINISERVICE EMPLOYEES,LOCAL 50, AFLCase No. 14-R-995.Decided September 16,1944Fyffe & Clarke,byMr. John Harrington,of Chicago, Ill., for theCompany.Mr. J. T. Latham,of St. Louis, Mo., for the AFL.Mr. R. B. Logsdon,of St. Louis, Mo., for the CIO.Mr. Paul Bisgyer,of counsel to the Board.DECISIONAND .DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Building Service Employees, Local 50,AFL, herein called the AFL, alleging that a questionaffecting com-mercehad arisen concerning the representation of employees of White-RodgersElectric Company, St. Louis, Missouri, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Keith W. Blinn,Trial Ex-aminer.Said hearing was held at St. Louis, Missouri, on August 8,1944.The Company, the AFL, and United Electrical, Radio &Machine Workers of America, CIO, herein called the CIO, appearedand participated.'All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence hearing on the issues.At the hearing, the Company and theCIO moved to dismiss the petition on the ground that the unit soughtby the AFL was inappropriate.2The Trial Examiner referred these1 Althoughduly servedwith Noticeof Hearing, International Association of Machinists,AFL, hereincalled theIAM, did notappear.' The CIO also contendsthat the AFL's petition should be dismissed,inasmuch as theRegionalDirector for the FourteenthRegion, St.Louis,Missouri, had previously declinedto issue a Notice of Hearing onthe CIO's petitionfor investigation and certification (CaseNo. 14-R-735)and its supersedingpetition (Case No 14-R-791)involving units allegedlysimilar to that soughtby the AFLIn the former petition,the CIO requested a unit of"All maintenanceemployeesin the maintenance division,but excluding electricians,plant-protection employees,clean-up employees,charwomen,and supervisory employees . . .In the latter petition,it sought a unit of "All charwomen and clean-up men in the mainte-nance division but excluding electricians,plant-protectionemployees,supervisory em-58 N. L.R. B, No 63.312 WHITE-RODGERS ELECTRICCOMPANY313motions to the Board for determination.For reasons hereinafterappearing, the motions are denied.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are hereby af-firmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYWhite-Rodgers Electric Company is a Delaware corporation nor-mally engaged in themanufactureof temperature controls for re-frigeratorsand heaters, but now engaged in the manufactureof secretautomaticcontrolsat itsplant in St. Louis, Missouri.During 1943, theCompany purchased for use in its processes raw materials valued in'excessof $500,000, of which more than 50 percent came from outside theState of Missouri.During the same period, the Company's finishedproducts exceeded $1,000,000 in value, 99 percent of whichwas soldunder contract to the United States Army, Navy, and Air Corps.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDBuilding Service Employees, Local 50, affiliated with the AmericanFederation of Labor, and United Electrical, Radio & Machine Workersof America, affiliated with the Congress of Industrial Organizations,are labor organizations admitting to membership employees of theCompany.111. THE QUESTIONCONCERNINGREPRESENTATIONThe Company, disputing the propriety of the unit proposed by theAFL, has refused to grant recognition to the AFL as the exclusivebargaining representative of the employees involved herein until ithas been certified by the Board in an appropriate unit.A statement of a Board Field Examiner, introduced into evidence atthe hearing, indicates that the AFL represents a substantial numberof employees in the unit hereinafter found appropriate .3ployees . .Aswill be notedfrom our,discussion in SectionIV,infra,contrary to theCIO's assertion,the unitswhich It soughtwere not ascomprehensiveas that now desiredby the AFL.8The Field Examiner reportedthat the AFL submitted24 application for membershipcards,and that therewere 40 employeesin the alleged appropriate unit.The TrialExaminer stated on the recordthat the CIOsubmitted 27 authorization cards,14 of whichbore the names of persons listed onthe Company's pay roll of June 4, 1944. -314DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe AFLseeks aunit of all employees in the Company's Mainte-nance Section, including watchmen 4 and maintenance electricians, butexcluding "maintenance production employees," the master mechanic,and all supervisory personnel.Thus, the AFL would include, in itsunit the following job classifications in the Maintenance Section : main-tenance man factory, maintenance man factory helper, maintenancecarpenter, maintenance carpenter helper, scrap and salvage handler,stock man,, clean-up man III, charwoman, and watchman. The Com-pany and the CIO challenges the adequacy of the proposed unit andcontend that all the Company's production and maintenance em-ployees, exclusive of clerical and supervisory employees, constitute theonly appropriate unit.Moreover, the Company argues that the main-tenance electricians should be excluded on the ground that they areemployees of an independent contractor, and that the master mechanicshould be included since he is not a supervisory employee, as the AFLclaims.The Company would also include the "maintenance- produc-tion employees" because their duties are similar to those of the clean-upmen and charwomen in the Maintenance Section.The record discloses that the employees of the Maintenance Sectionare engaged in various phases of maintenance work, such as repair-ing, setting and building guards for the machines, carpentry, the is-suance and care of maintenance supplies, scrap handling and salvage,plant cleanliness, and plant protection.The Section is under the, ex-clusive supervision of the plant engineer, who is also the maintenanceforeman, and is located in a specified part of one of the plant buildings.The time of the Maintenance Section employees is reported by theirown timekeeper.Although these employees perform their..dutiesthroughout the plant, there is no interchange of personnel betweenthe Maintenance Section and production sections. In view of the fore-going, we are of the opinion that the- employees of the MaintenanceSection constitute a well defined and identifiable unit. Since it also ap-pears from the record that no labor union has successfully organizedthe Company's employees on the broad basis urged by the Companyand the CIO5 5 and that the AFL, for all practical purposes, has limited'The watchmenare uniformed,but are neitherarmed, militarized,nor deputized.Pursuantto written contracts with the Company, the IAMhas had 4 consecutive yearsof collective bargainingfor the Company's tool and die workers.The contract now ineffect expireson December 31, 1944, andembraces an independent,skilled, and homogeneousgroup notinvolvedin the instant proceeding. WHITE-RODGERS ELECTRICCOMPANY315its organizing activities to the employees in the Maintenance Section,6we find no plausible reason for withholding from this group of em-ployees the benefits of the Act.7There remains for consideration the inclusion or exclusion of em-ployees in certain disputed categories.The master mnechanic:The uncontroverted testimony indicates thathe is capable of performing all the maintenance, except electrical, workin the plant, and because of his skill and experience, is the highestpaid employee in the Maintenance Section.He spends all his time inmanual labor and, while he may lead the other maintenance men ona job, he does not possess authority to hire, discharge or change thestatus of any of them, or effectively to recommend such action.Weshall include him.,'Maintenance electricians:They are under the separate supervisionof an alleged independent contractor who does all the Company'selectrical maintenance work under an oral agreement.This individualcarries the necessary workmen's compensation insurance for these em-ployees and has the power to hire and discharge them, although theCompany retains a certain degree of control over them.They havebeen steadily employed at the plant for periods ranging from about 1to 21/2 years. In view of the fact that the maintenance electricians con-stitute a distinct, homogeneous group under separate supervision, arenot assigned to the Maintenance Section, and apparently have interestswhich are not related to those of the Maintenance Section employees,they will be excluded from the unit."Maintenance production employees":They consist of clean-up menand charwomen, permanently assigned to various production sections,who work under the direct supervision of their respective productionforemen.Theirdutiesare similarin nature to those of the clean-upmen and charwomen in the Maintenance Section, but are only per-formed in their respective production sections.Their time is checkedby the time clerk who keeps the time of the production employees. Itappears, therefore, that their interests are more closely allied withthose of the production workers than with those of employees in theMaintenance Section.We shall exclude them.Accordingly, we find that all employees in the Company'sMainte-nance Section, including watchmen and the master mechanic,but ex-cluding maintenance electricians, "maintenance production employ-ees," and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-The AFL has also submitted two application for membership cards of two maintenanceelectricians hereinafter excluded.'Matter of Electro Metallurgical Company,56 N. L. R. B. 1464."Matterof Mills Novelty Company,46 N. L.R. B. 1207. 316DECISIONSOF NATIONAL LABOR RELATIONS BOARDpropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit- -who- were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.9DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with White-RodgersElectric Company, St. Louis, Missouri, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourteenth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said-Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the-United States who present themselves in-person at,thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date ofthe election, to. determine whether they desire to be represented byBuilding Service Employees, Local 50, AFL, or by United Electrical,Ritdio & Machine Workers of America, CIO, for the purposes ofcollective bargaining, or by neither.uThe CIO desires that its name be placed on the ballot in the event its motion to dis-miss is denied.As 'indicated in footnote 3,supra,the CIO submitted 14 authorizationcards signed by employees appearing on the Company's pay rollof June 4, 1944.Contraryto the claimof the AFLand the Company,we consider this showing sufficient to warrantplacing the CIO on the ballot.